DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 November 2021 has been considered and places the case in condition for allowance.  

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to an invention non-elected without traverse.  Accordingly, claim 15 has been cancelled.

Allowable Subject Matter
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose the claimed method.  The closest prior art is U.S. Patent No. 111,000,967 which discloses using either a digital or physical template to cut for veneer.  However, as seen in figure 1, the template is applied to a single piece of veneer in order to form the stack of lumber (seen in figure 3). The cutting applied to the stack is simply sawing through the stack and as such, no template is required.  

Finally, U.S. Patent Nos. 8,414,996 and 6,428,871 discloses a similar method to the previous prior art and thus does not disclose the method claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/10/2022